I dissent. This is an appeal of Pomeroy alone from a personal judgment against him. I cannot see how he is liable under any theory. It is freely conceded that the corporation is liable only on the theory of respondeat superior. Some human being for whose conduct the corporation is responsible has been guilty of negligence while acting for the corporation. But which human being's negligence, if any, is the corporation responsible for? We may grant for the purpose of the argument that there was such negligence for which plaintiff could shift the responsibility to another. Carter was in charge of the operation of unloading. It was one of his regular duties. He usually transferred the gasoline to the storage tank. This time he was given instructions to unload in the "Chev" truck. This instruction was given to Carter by Pomeroy, who was president and general manager of the defendant corporation. It was not given to the *Page 43 
plaintiff. Pomeroy did not tell Carter or the plaintiff to unload in the manner they did. Very infrequently was gasoline unloaded from a spotted tank car to a truck, but Carter testified that when it was it was done by the hand pump and that Pomeroy about a year before had told him how to do it. There is not an iota of evidence that Pomeroy told Carter or Kaumans to unload with the motor pump. Evidence of Kaumans' testimony before the Industrial Commission was introduced in which Kaumans appears to answer a question by Pomeroy at that hearing to the effect that Pomeroy had told Carter to unload in the manner they did, but when this testimony is taken with Kaumans' other testimony it is quite apparent that he meant that Pomeroy had given orders to unload the gas from the tank car into the truck and not that he gave instructions as to the manner of unloading. Furthermore, this testimony was introduced on cross-examination to show an inconsistency between Kaumans' statement before the commission and his statement on the stand in order to affect credibility. It was hearsay except for that purpose. Kaumans testified that it was Ralph (Carter) who made the suggestion that they make the hose connection from the pump to the outlet taps of the tank truck. Carter testified that he and Kaumans made it that way because the hose length was too short to go to the top inlets of the tank truck. From Kaumans' testimony it can be gotten that Pomeroy was not present when such connections were made. Therefore, it must be taken that the undisputed facts are that Pomeroy had given no instructions to unload in the manner which Carter and plaintiff did unload and that Carter was familiar with the manner in which gasoline should be unloaded when it was to go into a tank truck. Therefore, the corporation defendant must respond because of the negligence of its servant Carter unless the general manager as an agent of the corporation had a positive duty to instruct at that time concerning the manner in which the gas was to be unloaded. The prevailing opinion itself states: *Page 44 
"The work was being done under the personal direction and supervision of Carter who had full charge of such operations."
And again:
"The evidence in this case is without conflict that Carter had complete charge and supervision of the operations and of the work being done by plaintiff, and is sufficient to warrant the conclusion that the master must be held to have contemplated and authorized the use which was made of the electrical equipment by Carter so as to invoke the foregoing rule."
If it is conceded that Carter's use of the electric motor pump in unloading in the manner he did was negligence and that Kaumans cannot be held to have been familiar with the risk involved because it was not such that its dangerous nature could be said to be apparent, and if we further concede that a second and safer method was not readily available (a conclusion not free from doubt), we have a chain running from Carter back to the corporation which links the corporation to Carter's negligence and makes it liable provided it can be held that in the use of the electric motor pump under these circumstances, Carter was acting within the scope of his authority. We need come to no conclusion as regards any of these elements in this appeal because the corporation is not a party to the appeal. The chain through which the defendant corporation can be connected with the injury to Kaumans is set out merely for the purpose of showing that Pomeroy is not a link in it, since he gave no orders to unload in the manner which Carter used. And Pomeroy cannot be a link in another chain of cause and effect relied upon by plaintiff, to wit, the failure of the corporation to provide a safe means of doing the job or, put in the affirmative way, the corporation's providing an unsafe equipment for doing the job. In the first place, the electric motor pump was apparently not an unsafe apparatus for transferring gasoline from a tank car to the storage tank. Vernon Sharp did testify for plaintiff that in the manner the electric pump was set up it was not safe for pumping *Page 45 
gas, but several other witnesses testified that it was reasonably safe and two years of experience by the company in using it to transfer from tank car to storage tank about a hundred times showed it to be reasonably safe. It was only when it was used in the peculiar way it was used on this occasion, that is, when the tank truck was placed within a few feet of the pump house and gas allowed to spill from the outlets of the truck and thus impregnate the atmosphere in the pump house with a highly volatile brand of gas, that it was really dangerous. It is therefore only on the theory that Carter, acting for the corporation chose for this method of transferring gas a dangerous or unsafe piece of equipment (but safe for the purpose for which it was furnished) that the corporation can be held. But in this chain of the choosing of said unsafe equipment down to the effect finally produced on Kaumans, Pomeroy is not a link. And even if he were a link in that he may have omitted a duty to instruct on this occasion not to use the motor pump, I am hardly, at this juncture, prepared to say that such omission would make him personally liable. I doubt whether as general manager or president he had such a duty especially since Carter was charged with the duty of conducting the operation of unloading. If a general manager of a corporation gives orders that a certain operation is to be performed in all the plants of the corporation and a foreman uses wrong equipment or uses the equipment wrongly when he knows such equipment should never be used for such operation or in such manner and was previously instructed as to what equipment to use and how to use it, is the general manager personally responsible? I think not. Pomeroy can be considered a link in the chain between first cause and final effect only on the theory that he had a positive duty to instructnot to use the motor pump to load in the tank truck. The opinion places Pomeroy's personal responsibility for negligence (1) on some theory that he was acting individually for himself as well as for the company, and (2) on the theory that he had failed to provide, as managing officer *Page 46 
of the corporation, reasonably safe and suitable equipment for filling the tank with gasoline and of "making certain that the equipment used by plaintiff and Carter under the direction of Carter was reasonably safe, suitable and proper for the use to which it was applied." To these theories I am unable to subscribe. In regard to the first theory the gas in the tank car belonged to the corporation. It was the corporation's duty to unload it. It was unloaded by Carter as a servant of the corporation in a tank truck by instructions of Pomeroy, general manager of the corporation. Certainly up to this point it must be conceded that Pomeroy was acting for the corporation and not for himself. Up to this point he was doing the necessary and required business of the corporation. How then does he suddenly become transferred into a person acting for himself? It is said because the gas went to his own retail service station. Let us suppose that Pomeroy did not have a service station but the company had a customer or Pomeroy had a friend who was not a customer who ran one. A peculiar type of gasoline comes in. Pomeroy wants to test it out mixed with other gas before the company mixes it with the gas in the storage tank. He gets the customer or his friend to consent to put 500 gallons of it in the retail station tanks. Can it be said to be a benefit to such customer or friend, or, if a benefit, that such customer or friend would be liable? Now, because Pomeroy happens to own his own station and sends it there, can it any the more be said that by such act he ceased to act as agent of the corporation or that he was then acting for himself as well as the corporation? He simply gives his own consent, using his station to test it out for thecorporation. Of course, if it is designed to hold Pomeroy at all hazards, such rationalizing rather than reasoning would have to be indulged in. The sending of Carter for the truck to Pomeroy's service station was a corporate act. The opinion says: "Apparently both he and the company were to be benefited by this transfer of the gasoline." What evidence this statement is based on, I do not see. But suppose it were so. Suppose *Page 47 
in the illustration above given the customer or friend was to be benefited. Am I to understand that the law we are to lay down in this State is that when anyone is benefited by the act of an agent of a corporation such benefited person becomes liable for the negligence of such agent if there is any negligence in the chain of events leading up to the final benefit? And am I to understand that if the agent acting for the corporation incidentally benefits himself without in any way violating his trust that such agent becomes liable personally for negligence which is the corporation's? I have previously endeavored to demonstrate that Pomeroy is not in the chain of events wherein the negligence occurred. It is not shown that it was his duty to instruct specially as to how to transfer the gasoline or to see that a hand pump or sufficient length of hose was provided or to anticipate that Carter and Kaumans would carry on with the motor pump. An officer and general manager has no duty to attend to every detail in person.
We come to the second theory above set out, that Pomeroy as managing officer had assumed and owed the duty of providing reasonably safe and suitable equipment for filling the truck andof making certain that the equipment which was used by plaintiff and Carter under the directions of Carter was reasonably safe, suitable, and proper for the use to which it was applied. Granted that there is evidence that there was no hose of sufficient length available and granted that plaintiff was as a matter of law not negligent in obeying orders because of the danger necessarily involved in the work done — both of which I concede — yet, where is there any foundation for the theory that Pomeroy had the personal duty as managing officer to see that there was delivered to Carter safe equipment for the loading from the tank car to the truck or that he "assumed" or owed the duty or that he had assumed or owed the duty of making certain that the equipment used was safe? There is undisputed evidence that Carter had charge of this unloading; that he had done it before and knew how to do it, and had done *Page 48 
it by loading in the top of the truck with a long hose. Is it now the law of this State that every managing director of every corporation, when he gives an order to the foreman of a shop or the superintendent of a plant to do a certain act, knowing that such foreman or superintendent has once been provided with proper equipment and that he knows the safe way to do it, has assumed the duty of making certain that the foreman or superintendent or a still further inferior officer or employee is going to use the proper equipment to carry out the order that comes from him or he will be personally liable? The facts of this case are that Carter had charge of these operations and that he had done this work before. Carter was the employee who had the duty to see that the equipment which he knew should be used was used, and his negligence in that regard is attributable to the corporation, but, as before remarked, Pomeroy is not a link in the chain of respondeat superior. Pomeroy gave the general order to his lieutenant who was already schooled and instructed how to do the loading in this particular case. There is no competent evidence, despite the prevailing opinion, that Pomeroy directed the method. Certainly, unless Pomeroy told Carter to do it in the fashion Carter did, or in some way assumed the duty to make certain that Carter did it the way he knew he should do it, Pomeroy is outside the chain of delict. I cannot see that there is any evidence that he in this case assumed or owed the duty toward plaintiff to see that Carter did it in the way he had been formerly doing it or that he assumed and owed the duty to make certain that Carter did it in that way. If so, every officer of a large industrial corporation may assume by a general order to do a certain work the duty to see that every step in that work is safely done and safe equipment used, or himself be personally liable.
The court's opinion seems also to hold the act of selection of the electric motor and switch by Pomeroy as the act of negligence. I have real difficulty in fastening on the real theory on which the prevailing opinion founds itself. It *Page 49 
was not this act of selecting and installing which caused the accident. That apparatus had been used for two years in the ordinary fashion without mishap. It was the manner in which this equipment was used in the operation of this work which caused the accident. If a manager installs apparatus safe for one sort of use and some other employee on his orders to do a certain piece of work, without his knowledge uses this equipment wrongly or in a wrong manner when he had been instructed what to use in that work, is such officer who selected and installed the equipment for another purpose responsible? The cases cited in the opinion are those in which the managing director knew or should have known that the equipment provided for a certain use was unsafe for that use. They are not cases where it was held that a managing director was liable for the negligence of an underling who used equipment safe for the purpose for which it was provided, in a wrong manner or for a different use, when such underling knew or should have known that he should not have so used it.
I am also of the opinion that the court erred in refusing to permit Carter to testify as to whether he "ever loaded the tank truck by that method before." The question was material in determining whether the company had countenanced such practice in the past. I am of the opinion the court should have permitted the witness Carter to answer as to his knowledge of the length of a certain piece of hose. The matter of whether the gasoline was required to be transferred through the tank wagon outlet instead of through the intakes at the top because of insufficient hose length was material. Moreover, the distance the tank truck could be kept away from the pump house was also material. This depended on the length of hose available. For these reasons, the court should also have permitted the witness to answer as to whether he looked to see whether there was hose on the trucks or storage tank. It is true that if Carter had not looked for such hose or availed himself of its use had he known of its whereabouts, the company might still be *Page 50 
liable for his negligence as far as Kaumans was concerned, but it would have served to eliminate the effect of the negligence charged, to wit, that the company had provided unsafe equipment because the motor pump might have been reasonably safe with sufficient hose length even when used to load the tank truck. And it would have been material in tending to absolve Pomeroy from any omissions which as an agent of the company might have made him personally liable as well as the company. Of course, if the view of the court's opinion is to prevail that Pomeroy's personal liability comes by virtue of his benefiting as a retail dealer and not by virtue of his "agencial" relation to the corporation, none of these questions was material as to him. But the trial court would hardly know that such was the law for the very reason that it is not the law, unless we say it is.
For the above reasons I dissent.